In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-22-00401-CV
               ___________________________

IN RE BOBBI JO CRAIN AND CASCADE SERVICES, LLC, Relators




                       Original Proceeding
          141st District Court of Tarrant County, Texas
                 Trial Court No. 141-335147-22


              Before Wallach, Kerr, and Bassel, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus, real party in

interest’s response, and relators’ reply and is of the opinion that relief should be

denied. Accordingly, relators’ petition for writ of mandamus is denied.



                                                     Per Curiam

Delivered: December 1, 2022




                                           2